DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-12 and 16-18, the prior art fails to teach or suggest an image processing method, an image processing apparatus and an image capturing apparatus having the specific limitations disclosed in claims 1-12 and 16-18, comprising: performing processing selecting of a learning model from a plurality of learning models that have learned a reference used to record an image generated by an image sensor; performing, using the selected learning model, determination processing of determining whether the image generated by the image sensor satisfies the reference; and recording the image generated by the image sensor in a memory in a case in which it is 

Re claims 13-14, the prior art fails to teach or suggest an image processing method having the specific limitations disclosed in claims 13-14, wherein the method comprises: performing processing selecting of a learning model from a plurality of learning models that have learned a reference used to record an image generated by an image sensor; performing, using the selected learning model, determination processing of determining whether the image generated by the image sensor satisfies the reference; and recording the image generated by the image sensor in a memory in a case in which it is determined in the determination processing that the image generated by the image sensor satisfies the reference, wherein the processing of selecting the learning model is performed based on at least one of an image capturing instruction by a user, an evaluation result of the image by the user, an environment when the image is generated by the image sensor, and a score of each of the plurality of learning models 

Re claim 15, the prior art fails to teach or suggest an image processing method having the specific limitations disclosed in claim 15, wherein the method comprises: performing processing selecting of a learning model from a plurality of learning models that have learned a reference used to record an image generated by an image sensor; performing, using the selected learning model, determination processing of determining whether the image generated by the image sensor satisfies the reference; and recording the image generated by the image sensor in a memory in a case in which it is determined in the determination processing that the image generated by the image sensor satisfies the reference, and adding a new learning model in a case in which a predetermined number of supervised data each having a feature different from that of supervised data used for learning of the plurality of learning models are obtained, wherein the processing of selecting the learning model is performed based on at least one of an image capturing instruction by a user, an evaluation result of the image by the user, an environment when the image is generated by the image sensor, and a score of each of the plurality of learning models for the image generated by the image sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/
Primary Examiner, Art Unit 2699